DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 and 11/10/2020 is being considered by the examiner.

Examiner Note Regarding 35 U.S.C. 101
	Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited with in the claims.  The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements, do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. These additional elements include an apparatus comprising a processor coupled to an external network, a machine-readable code scanner, a force sensor adapted to output a force signal, and a data store. The apparatus and its elements allow it to perform functions including using the scanner to capture information, send messages, receive force signal information, retrieve/compare information, and generate a reorder signal. The focus isn’t merely on the reordering actions, but how the various additional elements work together to perform the actions needed to make determinations with regard to reordering. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of computerized scales to facilitate automatic reordering.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 15, Claims 4 and 15 recite the limitation "the enclosure".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 9, Claim 9 recites the limitation "the nominal force information".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watson et al. (US 11,126,955).
Regarding Claims 1 and 11, Watson discloses an automatic ordering apparatus comprising: (See Abstract disclosing reorder device having item tag reader and one or more sensors that may facilitate the automatic reordering of an item, col. 2, lines 1-12 disclosing reorder device that can reorder items based on item detection)
a processor configurable to be operably coupled to an external network (See Fig. 3, col. 2 lns 15-20 disclosing network, claim 1)
a machine-readable code scanner (MRCS) operably coupled to the processor and configured to capture product identifying information associated with a product container (See col 2, lns 4-7 disclosing tag reader, col. 4, lns 7-13 disclosing various products contained in their containers, col 4, lns 35-40 disclosing code on product container, col 10, lns 39-45 disclosing reorder device may include one or more tag readers which may be a barcode scanner in order to detect an item tag which may be a barcode)
a force sensor operably coupled to the processor and adapted to output a force signal representative of a level of contents within the product container (See col 3, lns 35-37 disclosing weight sensor of reorder device, col 4, lns 20-22, col 7, lns 5-10 disclosing sensors that include weight sensors to detect weight of items as part of reorder device)
a data store operably coupled to the processor and storing instructions that when executed by the processor, cause the processor to perform operations to automatically generate a product reorder signal, the operations comprising: (See col 15, lns 58-67 disclosing a data store, Fig. 3 disclosing memory, col 15, lns 40-56 disclosing memory and instructions)
	receiving, via the MRCS, the captured product identifying information for the product container (See col 4, lns 48-54 disclosing NFC or RFID reader to read tag information of item, col 7, lns 15-25 disclosing capturing tag on container of items such as box of tissue paper or package of baby wipes, col 10, lns 45-55 disclosing item tag reader detects item tag when it is placed on the surface of the reorder device)
	sending an electronic request message to a product information database to access information associated with the received identifying information (See col 2, lns 15-23 disclosing transmitting item tag id/item id to entity device, col 2, lns 28-32, col 5, lns 12-15 disclosing sending message with item data to entity device, col 5, lns 33-40, col 6, lns 1-35 disclosing map item sent to other specific item information by the entity device, col 7, lns 28-37 disclosing sending product id information to the entity device by the reorder device and then entity determines more identity information in order for reorder device to associated that specific item with the customer, col 7, lns 50-67 disclosing transmitting data information, entity may maintain a lookup table, database etc. that maps item id of item to the item, col 10, lns 54-60 disclosing send data to the entity device, col 16, lns 44-52 disclosing messaging, col 22, lns 1-10)
	receive, from the force sensor, the force signal representative of the current level of contents within the product container (See col 5, lns 5-10 disclosing sensors determine weight/mass of items, col 5, lns 58-65 disclosing determine weight of an item, col 13, lns 1-15 disclosing determining/obtaining weight measurements from weight sensors)
	retrieve a predetermined threshold for the level of contents within the product container (See col 2, lns 40-45 disclosing determine reorder threshold associated with item, col 5, lns 33-40, col 19, lns 47-50 disclosing item reorder threshold determination/adjustment module, col 20, lns 18-67 disclosing how item thresholds are determined and used eventually at later point in time to determine reorder is necessary, col 27, lns 35-46 disclosing entity may determine what the item reorder threshold is and use that data )
	compare the current level of contents in the product container to the predetermined threshold for the level of contents within the product container; and (See col 2, lns 47-52 disclosing comparing current weight data with threshold to determine if item needs to be reordered, col 3, lns 27-34 disclosing compare threshold amount to see if items is equal or less than, col 5 , lns 33-40 & 68-65, col 22, lns 25-35 disclosing equal or less than item reorder threshold will trigger reorder, col 23, lns 25-45, col 24, lns 28-35)
	generate a reorder signal based on the comparison (See col 2, lns 50-55 disclosing item may be reordered by reorder device, col 3, lns 27-34 disclosing automatically reorder item based on item being equal to or less than threshold amount, col 22, lns 30-33 disclosing reorder triggered for item based on threshold comparison, col. 23, lns 35-45, col 24, lns 28-35).

Regarding Claims 2 and 12, Watson discloses all of the limitations of claims 1 and 11. Additionally, Watson discloses an enclosure containing the processor and the force sensor (See col 6, lns 50-60 disclosing reorder device may have top surface, side surfaces, and bottom surfaces, may be of any shape, depth, or size, col 9-10, lns 64-67 & 1-3, Fig. 3 disclosing housing of reorder device).

Regarding Claims 3 and 14, Watson discloses all of the limitations in claims 1 and 11. Additionally, Watson discloses wherein the MRCS is configured to capture product identifying information from the product container while the force sensor outputs the force signal representative of the current level of contents within the product container (See Fig. 1 disclosing item data sent at one time including reorder device ID, item tag ID, item weight data, timestamp).

Regarding Claims 4 and 15, Watson discloses all of the limitations in claims 3 and 14. Additionally, Watson discloses wherein the MRCS is integrally formed in the enclosure (See Fig. 3 disclosing reorder device comprised of item tag readers, col 10, lns 39-45 disclosing reorder device may include one or more tag readers which may be a barcode scanner in order to detect an item tag which may be a barcode).

Regarding Claims 5 and 13, Watson discloses all of the limitations of claims 1 and 11. Additionally, Watson discloses wherein the force sensor is integrated in the product container (See col 7, lns 15-25 disclosing item tag may be on the container itself, col 11, lns 28-40 disclosing force sensor may be contained in the item tag which allows the item tags to determine or sense the weight/mass of items (or container that contain items) placed thereon).

Regarding Claim 6, Watson discloses all of the limitations of claim 1. Additionally, Watson discloses further comprising retrieving, from the product information database, nominal force information associated with the product container prior to use of the product, wherein the nominal force indicates a pressure associated with a fluid flow through the product container (See col7, lns 50-67 disclosing item ID and amount data may be maintained at the reorder device or transmitted to entity device to maintain that data in a database col 11, lns 28-33 disclosing item tags may include a film pressure sensor, col. 12-13, lns 64-67 & disclosing MEMS pressure sensors to detect whether items are situated on top surface and detect amount, Fig. 4 disclosing entity device memory storing item weight data).

Regarding Claim 7, Watson discloses all of the limitations of claim 1. Additionally, Watson discloses wherein the product information database is accessed by the processor by communicating with a computing device (See at least Fig. 3 & 4 – and col 9, lns 60-65 & col 18, lns 32-35 disclosing computing architecture of the reorder and entity device – both these devices include processor and database (e.g., memory holding various item data); col 2, lns 15-23 disclosing transmitting item tag id/item id to entity device, col 2, lns 28-32, col 5, lns 12-15 disclosing sending message with item data to entity device, col 5, lns 33-40, col 6, lns 1-35 disclosing map item sent to other specific item information by the entity device, col 7, lns 28-37 disclosing sending product id information to the entity device by the reorder device and then entity determines more identity information in order for reorder device to associated that specific item with the customer, col 7, lns 50-67 disclosing transmitting data information, entity may maintain a lookup table, database etc. that maps item id of item to the item, col 10, lns 54-60 disclosing send data to the entity device, col 16, lns 44-52 disclosing messaging, col 22, lns 1-10 ).

Regarding Claim 8, Watson discloses all of the limitations of claim 7. Additionally, Watson discloses wherein the product information database resides on the computing device (See at least Fig. 3 & 4 – and col 9, lns 60-65 & col 18, lns 32-35 disclosing computing architecture of the reorder and entity device – both these devices include processor and database (e.g., memory holding various item data); col 2, lns 15-23 disclosing transmitting item tag id/item id to entity device, col 2, lns 28-32, col 5, lns 12-15 disclosing sending message with item data to entity device, col 5, lns 33-40, col 6, lns 1-35 disclosing map item sent to other specific item information by the entity device, col 7, lns 28-37 disclosing sending product id information to the entity device by the reorder device and then entity determines more identity information in order for reorder device to associated that specific item with the customer, col 7, lns 50-67 disclosing transmitting data information, entity may maintain a lookup table, database etc. that maps item id of item to the item, col 10, lns 54-60 disclosing send data to the entity device, col 16, lns 44-52 disclosing messaging, col 22, lns 1-10 ).

Regarding Claim 9, Watson discloses all of the limitations of claim 7. Additionally, Watson discloses wherein the computing device retrieves, via a wide area network connection, the nominal force information from the product information database located in a storage device remote form the commuting device (See at least Fig. 3 & 4 – and col 9, lns 60-65 & col 18, lns 32-35 disclosing computing architecture of the reorder and entity device – both these devices include processor and database (e.g., memory holding various item data); col 2, lns 15-23 disclosing transmitting item tag id/item id to entity device, col 2, lns 28-32, col 5, lns 12-15 disclosing sending message with item data to entity device, col 5, lns 33-40, col 6, lns 1-35 disclosing map item sent to other specific item information by the entity device, col 7, lns 28-37 disclosing sending product id information to the entity device by the reorder device and then entity determines more identity information in order for reorder device to associated that specific item with the customer, col 7, lns 50-67 disclosing transmitting data information, entity may maintain a lookup table, database etc. that maps item id of item to the item, col 10, lns 54-60 disclosing send data to the entity device, col 16, lns 44-52 disclosing messaging, col 22, lns 1-10 ).

Regarding Claims 10 and 16, Watson discloses all of the limitations of claims 1 and 11. Additionally, Watson discloses wherein the operations further comprise transmitting an electronic message of the generated reorder signal for display, on display device, in a human-readable representation in combination with a user input control requesting user input to approve the reorder signal for external communication (See col 3, lns 4-8 disclosing information customer about item being ordered, col 17, lns 50-55 disclosing output information to customer on display, col 18, lns 19-25 disclosing customer mobile device capable of receiving/sending data, col 24, lns 34-51 disclosing upon determining an amount needs to be reordered, sending customer device notification hat additional inventory of item is needed and allow customer to decide whether or not to place an order – rather than doing so automatically).

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Kramer et al. (US 10,909,610) disclosing an automatic replenishment device that is a container that can sense amount of item in the container and at certain point generate automated order based on existence of surplus amount.
Schiller (US 2018/0322449) disclosing product container with weight sensor that communicates weight information when it falls below threshold.
Sarangi (US 2015/0379463) disclosing retrieving predetermined consumable rule by comparing weight to the rule and providing alert to user.
Glasgow et al. (US 2015/0178654) disclosing replenishment system for multiple household items using one or more sensors.
“Weight-Sensitive Foam to Monitor Product Availability on Retail Shelves” (Metzger, C., Meyer, J., Fleisch, E., Troster, G., Weight-Sensitive Foam to Monitor Product Availability on Retail Shelves, 2007, International Conference on Pervasive Computing, Pervasive 2007, vol 4480, pp. 268-279.) disclosing using a foam incorporated on shelves to help measure weight of items on shelves and trigger response for personnel to replenish items on the shelf.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625